Citation Nr: 0126426	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for hallux rigidus of 
the right great toe, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which increased the 
evaluation for the veteran's right great toe disability from 
10 percent to 20 percent, effective from May 1995.  In 
December 1996, the RO further increased the veteran's 
disability evaluation to 30 percent, effective from May 1995.  
As the 30 percent evaluation represents less than the maximum 
available under applicable diagnostic criteria, the veteran's 
claim for an increased evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran underwent a VA hearing in August 1996, but the 
transcript of that hearing was misplaced.  The veteran was 
offered the opportunity for a further hearing, and such 
hearing at the RO was conducted by the undersigned Board 
member in June 1999 and is discussed below.  

The Board had remanded this case back to the RO for further 
development in February 1998, and additional development was 
undertaken before the case was recently returned to the 
Board.  In part, the RO in May 2001 granted service 
connection for an adjustment disorder and assigned a 30 
percent evaluation effective from June 29, 1999, the date of 
the veteran's hearing before the Board.  This evaluation is 
not before the Board in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right great toe disability is productive of 
limited motion, severe pain with motion, swelling, and 
difficulty with weightbearing; in the aggregate, these 
symptoms are analogous to loss of use of the right foot.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for hallux rigidus 
of the right great toe have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5167, 
5284 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's duty to assist her with the development of the evidence.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the 
RO has obtained records of treatment reported by the veteran 
and has afforded her comprehensive VA examinations.  The VA's 
duty to notify the veteran of the evidence necessary to 
substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The Board observes that the 
RO notified the veteran of the legislation, The Veterans 
Claims Assistance Act of 2000, in a February 2001 letter and 
afforded her the opportunity to respond.

The RO initially granted service connection for an 
osteophytectomy of the first metatarsal head of the right 
great toe in a December 1983 rating decision based on review 
of the veteran's service medical records.  A 10 percent 
evaluation was assigned, effective from September 1983.  In a 
February 1988 rating decision, the RO made temporary changes 
to this evaluation based on recent right great toe surgery.  
Specifically, a 20 percent evaluation was assigned from 
August 1986, a 100 percent evaluation was assigned from July 
1987, a 20 percent evaluation was assigned from September 
1987, and a 10 percent evaluation was assigned from May 1988.  
In a February 1990 rating decision, the RO further reduced 
this evaluation to zero percent, effective May 1990, in view 
of improvement upon examination.  The 10 percent rating was 
subsequently restored in an October 1990 rating decision 
following a favorable hearing officer decision in August 
1990.

In the appealed September 1995 rating decision, the RO 
increased the evaluation for the veteran's right great toe 
disability to 20 percent, effective from May 1995, based on 
the results of an August 1995 examination and photographs 
showing substantial right foot swelling.  During the August 
1995 VA examination, the veteran complained of right foot 
swelling and pain.  Upon examination, extension of the right 
great toe was to 70 degrees and flexion was to 20 degrees.  
Tenderness to palpation was noted.  The right toe was 2.25 
inches shorter than the left great toe.  Swelling was not 
observed on the physical examination.  The veteran tended to 
walk on the outside of the right foot.  X-rays revealed great 
toe joint effusion, with an old osteotomy, irregularity, and 
sclerosis of the articular margin of the proximal phalanx.  
The diagnosis was hallux rigidus of the great toe, status 
post Keller's arthroplasty.  Ongoing residual restrictions of 
pain, reduced range of motion, and spasm were noted.  

In a January 1996 statement, James Vitale, D.P.M., noted that 
the veteran had presented photos showing "clearly extreme" 
right foot pathology, with marked inflammation.  Dr. Vitale 
described a serious advancement of degenerative joint disease 
of the right first metatarsophalangeal joint, with the 
cartilage "totally destroyed" and "a significant joint 
mouse" making for a poor prognosis without surgical 
intervention.  A total joint arthroplasty was recommended.  
The veteran was described as "totally disabled," with only 
sedentary employment duties recommended.  

A July 1996 VA medical record reflects that the veteran had 
shortening of the right great toe and pain with both 
palpation and attempted range of motion of the right first 
metatarsophalangeal (MTP) joint.  The assessment was severe 
degenerative joint disease of the first MTP joint of the 
right foot, status post Keller procedure.

The veteran underwent an examination with Dr. George Powell 
in September 1996.  The veteran reported that her right great 
toe pain had become great and that she was unable to move the 
toe without severe pain.  Upon examination, minimal movement 
of the right great toe was "obtained passively without the 
patient complaining severely of pain and withdrawing the 
foot."  The distal aspect of the right great toe was "quite 
a bit" foreshortened in comparison with the left.  The 
examiner noted that the veteran was able to support her body 
weight with both feet.  Her gait was antalgic regarding the 
right foot.  She tended to carry her weight on the lateral 
aspect of the foot and heel.  In conclusion, the examiner 
found orthopedic difficulty regarding the metatarsal 
phalangeal joint of the right foot involving the great toe, 
with some numbness of the toe and a small area along the 
dorsum of the metatarsal area, but no neurologic deficit 
otherwise.  

In September 1996, the veteran underwent a VA examination.  
She reported right foot pain at rest and with walking.  An 
antalgic gait was noted.  The veteran was unable to support 
weight on the right medial side of the foot and could not 
walk on her toes.  The right great toe was noted to be about 
1.5 centimeters shorter than the left great toe with some 
swelling.  Reduced strength of the MTP joint was noted on 
plantar and dorsiflexion.  Tenderness was present on 
palpation of the right great toe.  The MTP joint was noted to 
be shortened and unstable.  X-rays revealed status post 
Keller procedure, with bony exostosis and degenerative joint 
disease of the right first MTP joint.  

In a November 1996 statement, Dr. Vitale said that the 
veteran's chronic right hallux and heel pain and instability 
resulted from prior foot surgery.  Reconstructive surgery was 
recommended.

Subsequently, in a December 1996 rating decision, the RO 
increased the evaluation for the veteran's right great toe 
disorder to 30 percent, effective from May 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.

A March 1997 computed tomography (CT) scan of the right foot 
revealed severe degenerative changes along the plantar 
surface of the right first metatarsal bone and adjacent 
underlying ossicles, and severe degenerative changes after 
resection of the proximal head of the proximal phalanx of the 
right great toe.  

An April 1997 report from a physical therapist indicates that 
the veteran had severe pain with flexion of the right toe and 
mild to moderate swelling over the metatarsals.  

In a November 1997 statement, Rob Loeffler, M.D., noted that 
an implant of the veteran's right great toe would not be 
possible and that a further arthrodesis was indicated.  

An April 1998 statement reflects that the veteran had to 
withdraw from VA vocational rehabilitation on account of her 
right foot pain and swelling.  

An August 1998 treatment record from Roger A. Mann, M.D., 
reflects that the veteran had insufficiency of the right 
first metatarsophalangeal joint, resulting in chronic foot 
pain.  A surgical fusion was recommended.  

The veteran underwent a further examination for VA with a 
private doctor in June 1999.  She described continued severe 
right foot pain that had worsened with time.  Upon 
examination, she placed no weight on the medial portion of 
the right foot.  Her gait showed that she walked on the 
lateral aspect of the right foot.  The range of motion of her 
feet and ankles was noted to be limited on the right side, 
with virtually no flexion of the right first MTP joint and 
only "a few degrees" of extension.  Her pedal pulses were 
palpable.  A sensory examination to light touch showed that 
she had decreased sensation of her right hallux, including 
the metatarsal, both on the dorsum and plantar aspects.  Upon 
palpation of the joint, there was significant discomfort.  
Radiographs of the right foot showed status post Keller 
procedure, with degenerative changes present.  The examiner 
reviewed the available surgical options with the veteran.  

During her June 1999 VA Travel Board hearing, the veteran 
reported right foot symptoms including recurring infections, 
pain, grinding, and swelling.  She noted that she was last 
self-employed, as an upholsterer, in 1988.  In conjunction 
with the hearing, the veteran submitted twelve additional 
photographs of her right foot, showing swelling and 
shortening of the right great toe.

An August 1999 VA nursing record indicates that the veteran 
was using a TENS unit for her foot pain.  She was also taking 
medication to help her to sleep.  A November 1999 CT scan of 
the right first metatarsal phalangeal joint space revealed 
status post surgical changes, with degenerative changes as 
well.  The report of a November 1999 VA nurse consultation 
indicates that the veteran no longer wanted her doctor to 
perform surgery on her right foot. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 

The RO has evaluated the veteran's right great toe disability 
at the 30 percent rate under 38 C.F.R. §4.71a, Diagnostic 
Code 5284 (2001).  Under this code section, a maximum 
evaluation of 30 percent is warranted in cases of a severe 
foot injury.  Because there is no possibility of a higher 
evaluation under DC 5284, the Board has considered other 
diagnostic codes.  However, there is no evidence of 
pronounced bilateral flatfoot (warranting a 50 percent 
evaluation under DC 5276) or bilateral pes cavus, with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity (warranting a 50 percent evaluation under DC 5278).  

It is apparent to the Board, however, that the veteran has 
experienced severe pain with movement of her right toe and 
that functional use of the right foot has been substantially 
compromised.  The report of the veteran's June 1999 VA 
examination indicates that she was unable to bear weight on 
the medial border of the right foot but instead walked on the 
lateral side.  Moreover, the photographs submitted by the 
veteran depict swelling and shortening of her right great 
toe.  

Under DC 5167, an evaluation of 40 percent is warranted in 
cases of loss of use of a foot.  The veteran's representative 
has urged in a June 2001 presentation on the veteran's behalf 
that her case be appropriately rated as loss of use of the 
foot.  The veteran's right foot symptoms, in the aggregate, 
reflect that she has limitation of functioning, pain and 
involvement of the right foot to such a significant degree 
that the Board is persuaded her disability picture most 
closely approximates loss of use of the foot.  See 38 C.F.R. 
§§ 4.20, 4.27, 4.40, 4.45 (2001).  

Accordingly, the Board concludes that a 40 percent evaluation 
under DC 5167 is warranted, and to this extent the appeal is 
granted.  The Board bases its decision on the applicable 
provisions of the VA's Schedule for Rating Disabilities.  As 
discussed, the criteria for a higher evaluation (DC 5276 and 
5278) have not been met.  In the Board's judgment, the 
disability picture for the right great toe disability is 
adequately contemplated within the 40 percent evaluation.  

Although there is evidence of record suggesting that the 
veteran would not be able to pursue other than sedentary 
employment at this time, such limitation on employment 
activities would reasonably be expected in cases with loss of 
use of a foot.  The veteran has also received treatment for 
other musculoskeletal disabilities and conditions which are 
not at issue in this case.  As such, the Board concludes that 
further consideration for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001) is not warranted in connection 
with this appeal.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent evaluation is granted for the veteran's hallux 
rigidus of the right great toe, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

